DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 4/6/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of KR10-2019-0043009, filed 4/12/2019. The assignee of record is LINE Plus Corporation. The listed inventor(s) is/are: KIM, Young Hyuk.
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, 14-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joon et al. (US 20150256570 A1, published 9/10/2015; hereinafter Joo) in view of Quick, Jr. (US 20040198353 A1, published 10/7/2004; hereinafter Qui), and further in view of Sekaran et al. (US 20080267095 A1, published 10/30/2008; hereinafter Sek).
For Claim 1, Joo teaches a group call providing method implemented by a computer system comprising at least one processor configured to execute computer-readable instructions included in a memory (Joo ¶ 0006. For reference purposes please see screenshot of Joo Fig. 1A and 1B below, thank you:

    PNG
    media_image1.png
    703
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    789
    media_image2.png
    Greyscale

), the method comprising: 
receiving, by the at least one processor, information about a plurality of group call channels generated in response to a first request from at least one member included in a chatroom, from a server (Joo Fig. 1A 110 ¶ 0049 receive request for group call and Fig. 1A 160 ¶ 0057 provide information regarding the group call using an indicator provided in the group call chat room, an indicator may be located in a portion of an area corresponding to the group call chat room in a chat room list.
Examiner interprets Joo’s providing listing and way for users to enter specific group calls via chat room lists to be equivalent functionality as claimed “channels.”
Examiner notes that clarifications to what is meant by or more details regarding requirements/structure of claimed “channels” may be one possible way to overcome the current rejection. 
If applicant wishes to discuss any amendments, mappings, arguments applicant is encouraged to reach out to examiner at 571 270 3863 or michael.keller@uspto.gov, examiner will be happy to help applicant work to move the case forward and provide any clarifying interpretations or answer any questions, Monday through Friday from about 6 AM to 10 PM EST is generally a good time (with breaks, so may miss the initial call) and examiner will try to return call quickly if missed, thank you); 
providing, by the at least one processor, a group call channel list about the plurality of group call channels through the chatroom based on the information about the plurality of group call channels (Joo ¶ 0059 group call chat room may be selected from chat room list); and 
starting, by the at least one processor, a group call through a specific group call channel, from among the plurality of group call channels, in response to receiving a second request for joining the specific group call channel through the group call channel list (Joo Fig. 1A 140 to 170 to 180 to 160 and ¶ 0060 application may provide a reenter button when needed, Joo ¶ 0071 when a group call is terminated, a user may participate in the group call again later using a reenter button while the group call is in progress by at least two members).
Joo does not explicitly teach a plurality of group call channels.
However, Qui teaches a plurality of group call channels (Qui ¶ 0025, 0029, 0033 Fig. 3 CDs 302, 304, and 306 are connected to group call server 308, using at least one channel).
Qui and Joo are analogous art because they are both related to group calls.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the channels of Qui with the system of Joo because to consistently respond to request within a predetermined time period (Qui ¶ 0033).
Joo-Qui does not explicitly teach a plurality of subgroup channels; each of the subgroup call channels corresponding to one of subgroups each joined by a portion of members included in the chatroom.
However, Sek teaches a plurality of subgroup channels (Sek Fig. 3 sidebars (SBs) 1, 2, and 3- please see Sek Fig.3 screenshot below, thank you
    PNG
    media_image3.png
    743
    632
    media_image3.png
    Greyscale
); each of the subgroup call channels corresponding to one of subgroups each joined by a portion of members included in the chatroom (Sek ¶ 0005, 0027 A session leader can create breakout rooms (or side conferences or "sidebars") and assign individuals or groups to the breakout rooms. The protocol can be SIP-based, and/or use centralized conference control protocol (C3P) commands for creating (or adding) a sidebar session, modifying the sidebar session, moving users to and from a sidebar session, and deleting the sidebar session. The breakout room feature is provided in multiple identical, leaderless, conference servers together which form a distributed conferencing system, also please see ¶ 0078-0088, thank you).
Sek and Joo-Qui are analogous art because they are both related to group calls.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the sidebar techniques of Sek with the system of Joo-Qui because during the course of a conference session it can be more productive and beneficial to split the participants into smaller groups such that topics can be addressed in more focused groups (Sek ¶ 0003).
For Claim 2, Joo-Qui-Sek teaches the method of claim 1, wherein the providing the group call channel list comprises providing an add user interface (UI) for adding a new subgroup call channel to the chatroom (Joo Fig. 1A 180 and 1B user interfaces, also please see Joo Fig. 8 and related description, thank you. Please also see Sek ¶ 0057, 0027).
For Claim 3, Joo-Qui-Sek teaches the method of claim 1, wherein the providing the group call channel list comprises constructing an item representing each of the plurality of subgroup call channels that includes information of a member opening a corresponding subgroup call channel, from among the plurality of subgroup call channels, or information designated by the member opening the corresponding subgroup call channel, as a user interface (Please see screenshot of Joo Fig. 5 below and also related description, thank you:

    PNG
    media_image4.png
    506
    780
    media_image4.png
    Greyscale

).
For Claim 4, Joo-Qui-Sek teaches the method of claim 1, wherein the providing the subgroup call channel list comprises providing details that include at least one of information of a member opening a select subgroup call channel or a list of members joining the select subgroup call channel in response to selecting the select subgroup call channel in the group call channel list (Joo Fig. 5 ¶ 0107 when an input to participate in the group call now is received, the application may display information regarding the group call, and the like (530)).
For Claim 5, Joo-Qui-Sek teaches the method of claim 1, wherein the providing the subgroup call channel list comprises providing a join UI for requesting to join a select subgroup call channel in response to selecting the select group call channel in the group call channel list (Joo Fig. 5 520 connect, Joo ¶ 0106 The application may provide an interface used to receive an input on whether to participate in the group call now, using an indicator provided in the group call chat room (520)).
For Claim 6, Joo-Qui-Sek teaches the method of claim 1, wherein the providing the group call channel list comprises providing state information indicating a current subgroup call channel that is (Joo Fig. 5 visual display of group member icons, grayed and non-grayed icons. Joo ¶ 0011 The information regarding the group call may further include a profile photo of each of the members, and the providing of the information regarding the group call may include adjusting a dimness of the profile photo based on the group call connection status).
For Claim 9, Joo-Qui-Sek teaches the method of claim 1, further comprising: providing, by the at least one processor, a group call details page that includes group call details according to the plurality of subgroup call channels, in the chatroom through a separate page (Joo Fig. 1B 195 “00:13” and Sek ¶ 0035-0037).
For Claim 10, Joo-Qui-Sek teaches the method of claim 9, wherein the providing the group call details page comprises providing a rejoin UI for requesting to rejoin a previous subgroup call channel that has a previous join history, through the group call details page (Joo Fig. 1B 195 “Reconnect”).
For Claim 14, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 9 and therefore is rejected for the same reasoning set forth above. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo-Qui-Sek as applied to claim 1 above, and further in view of Shatsky (US 20090022103 A1, published 1/22/2009; hereinafter Sh).
For Claim 7, Joo-Qui-Sek teaches the method of claim 5, Joo-Qui-Sek does not explicitly teach further comprising: ending the group call through the specific group call channel and allowing a user of the computer system to join a select group call channel, in response to the user selecting, while joining the specific group call channel that is different from the select group call channel, the select group call channel from the group call channel list and selecting the join UI.
However, Sh teaches further comprising: ending the subgroup call through the specific group call channel and allowing a user of the computer system to join a select subgroup call channel, in response to the user selecting, while joining the specific subgroup call channel that is different from the select subgroup call channel, the select group call channel from the subgroup call channel list and selecting the join UI (Sh ¶ 0015-0017 replace the VoIP leg of the second call with the new call, thereby joining the remote party to the second call connected to the cellular interface of the dual-mode device; and instructions for terminating the active call).
Sh and Joo-Qui-Sek are analogous art because they are both related to calls.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the call techniques of Sh with the system of Joo-Qui-Sek to provides a method of handing over an active call between a dual-mode device and a remote device (Sh ¶ 0015).

Claims 8 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo-Qui-Sek as applied to claim 1 above, and further in view of Vu et al. (US 7933621 B1, published 4/26/2011; hereinafter Vu).
For Claim 8, Joo-Qui-Sek teaches the method of claim 5, Joo-Qui-Sek does not explicitly teach wherein the providing the group call channel list further comprises providing a merge UI for requesting to merge a current group call channel that is currently joined by a user and a specific group call channel different from the current group call channel together, in response to the user joining the specific group call channel.
(Vu Fig. 3 305-330

    PNG
    media_image5.png
    681
    496
    media_image5.png
    Greyscale
).
Vu and Joo-Qui-Sek are analogous art because they are both related to group calls.
an identification for the merged dispatch talk group is maintained for a predetermined amount of time after a group call for the merged dispatch talk group has ended, thereby allowing the merged dispatch talk group to be easily reactivated (Vu Col 1 Lns 63-67).
For Claim 19, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo-Qui-Sek as applied to claim 1 above, and further in view of Sharma et al. (US 20140045472 A1, published 2/13/2014; hereinafter Sha).
For Claim 11, Joo-Qui-Sek teaches the method of claim 1, Joo-Qui-Sek does not explicitly teach wherein an identifier is assigned to each of the subgroup call channels.
However, Sha teaches wherein an identifier is assigned to each of the subgroup call channels (Sha Fig. 6 QR code generated by originator user device and sent to other devices for joining to group call).
Sha and Joo-Qui-Sek are analogous art because they are both related to group calls.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the QR code join techniques of Sha with the system of Joo-Qui-Sek because a QR code may be used to encode the call provisioning information, validity/availability time, restrictions on participants, and participant rights and roles. Since the QR code may encode about 1.5 KB of information, a complete set of provisioning information may be fit into an ordinary QR code. Once the QR code is generated, it may be printed and posted and/or transmitted as an image to mobile computing devices. Since the QR code may include all of the provisioning information to join a call, the originator may set up the call and pass the information to participants without the need for operator initiated OTA provisioning and the associated provisioning infrastructure (i.e., OMA-DM, XCAP, and/or ACAP provisioning systems) (Sha ¶ 0028).
For Claim 13, Joo-Qui-Sek-Sha teaches the method of claim 11, wherein the identifier is designated by a member opening a corresponding subgroup call channel, from among the plurality of subgroup call channels, or through at least one medium associated with the chatroom (Sha Fig. 6 QR code generated by originator user device and sent to other devices for joining to group call).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20090296608 A1, [0085] FIG. 14 illustrates a method of processing breakout rooms for a conferencing session. At 1400, an upper layer application detects a new conference request and creates a conference object. The default conference group is then created. At 1402, the upper layer application creates a new channel for User D. User D is added to the default group in both directions. The routing table is re-calculated. At 1404, the upper layer application creates a new channel for User E. User E is added to the default group in both directions, and the routing table is re-calculated. At 1406, the upper layer application creates a new channel for User F. User F is added to the default group in both directions. The routing table is re-calculated. At 1408, the upper layer application detects that User F needs a breakout room with User G. The application creates a new conference group (Breakout) with DS/VS notification and without DTMF routing. At 1410, the upper layer application creates a new channel for User G, removes User G from the default group and joins User G in the breakout group. The routing table is re-calculated. At 1412, the upper layer application adds User F to the breakout group. The routing table is re-calculated. The routing table is now complete for the breakout room scenario.
ii. US 20070299710 A1 – [0004] The present breakout room technique provides breakout rooms (i.e., smaller sub-sets of a larger meeting) with full collaboration capabilities in live web-based conferencing applications. Thus, the scope of the main room is truly sub-scoped into a sub-conference with data, audio and video sub-conferences for each individual breakout room.
[0028] The present full collaboration breakout room technique provides breakout rooms with full collaboration capabilities in live web-based conferencing applications. That is, a main conference is truly sub-scoped into sub-conferences with data, audio and video sub-conferenced for each individual breakout room.
[0030] 2.2.1 One or more clients--The present breakout room technique includes one or more client(s) 200 that participate in a web meeting, conference or training session. These one or more clients 200 receive audio/visual (A/V) data from any local A/V source (e.g., camera and/or microphone 202) and can send this A/V data over a network 204. In one embodiment, there is a distributed object (DO) layer 206 which abstracts the signaling transactions 210 between the client 200 and a meeting server 208. Similarly, conference control 212 and media transactions 214, 216 between the client 200 and the server 208 may be abstracted, as will be known by those skilled in the art. The module for setting up and executing a meeting and managing the creation and use of breakout rooms, as well as modules sending and receiving meeting data, video and audio, are built on top of these infrastructure pieces. The meeting and breakout room functionality operates to allow a client to be configured as an instructor/presenter or a student/attendee. The present breakout room technique also includes a User Interface (UI) layer 218 at the client 200 that allows set up, control and display of the system and data. The client can also process integrated audio such as Voice over Internet Protocol (VOIP) and Public System Telephone Network (PSTN).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446